DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4520514) in view of D’Offay (US 5536397).
Regarding claim 1, Johnson discloses a pool nozzle assembly comprising: 
a base (28, 40) having a hollow interior (interior of 28, 40), an open first end (end near 36), an open second end (end near 16) that is configured for securement to a wall (16) of a pool (14); 
a nozzle (34-35) including a hollow ball portion (34) and an elongated extension (35), wherein the elongated extension has a distal opening (opening of 35) for discharging water into the pool, wherein the nozzle, including the hollow ball portion, is rotatable relative to the base (col. 2, ll. 17-28); and 
a cover (36) that is configured to mate with the base (via 38) to capture the ball portion between the cover and the base, the cover having an opening (opening near 34) through which the elongated extension passes through such that the elongated extension is located both internal to the cover (portion of 35 internal to 36) and external to the cover (portion of 35 external to 36); wherein a section of the hollow ball portion passes through the opening of the cover and is located outside of the cover (34 protrudes outwardly through 36 and is located outside of 36).
However, Johnson does not disclose the elongated extension protrudes radially outward from one end face of the hollow ball portion, wherein the elongated extension has a fixed 90 degree elbow shape as claimed.
D’Offay discloses a pool skimming device including an elongated extension (18, 24) that protrudes radially outward from one end face (face of 26, 32) of the hollow portion (26, 32), wherein the elongated extension has a fixed 90 degree elbow shape 
It would have been obvious to one of ordinary skill in the art to have modified the system of Johnson, to include the elongated extension as claimed, as taught by D’Offay, in order to provide horizontal and vertical adjustments by rotating the elbow (col. 2, ll. 15-21).
Regarding claim 3, the combination above, and specifically D’Offay further discloses the elongated extension comprises a tubular structure (col. 2, ll. 42-55).
Regarding claim 4, the combination above, and specifically Johnson further discloses the ball portion has a planar first end face (exterior face of 34) and a planar second end face (interior face of 34), the elongated extension extending outward from the planar first end face (as modified by D’Offay above).
Regarding claim 6, the combination above, and specifically D’Offay further discloses the elongated extension comprises a tubular part (col. 2, ll. 45-55) with an L-shape (col. 2, ll. 42-55).
Regarding claim 7, the combination above, and specifically D’Offay further discloses wherein the elongated extension has a main hollow portion that extends along a first axis (axis parallel to the pool wall) and the ball portion has a second axis (axis perpendicular to the pool wall) that passes through a center of the ball portion, the first axis being perpendicular to the second axis (the axis parallel to the pool wall is perpendicular to the axis that is perpendicular to the pool wall).
Regarding claim 8, the combination above, and specifically Johnson further discloses the hollow interior of the base includes a first section (section near 16) having 
Regarding claim 12, the combination above, and specifically Johnson further discloses the ball portion pivotably moves within a socket (socket of 40) defined internally within the base and the cover (col. 2, ll. 17-28).
Regarding claim 13, the combination above, and specifically D’Offay further discloses the elongated extension is formed of two different materials including a proximal portion (24) that is formed a material that is more rigid than a distal portion (36) of the elongated extension (36 is flexible and formed of a corrugated plastic pipe; col. 2, ll. 42-55).
Regarding claim 14, the combination above, and specifically D’Offay further discloses the distal portion of the elongated extension comprises a flexible tip (col. 2, ll. 42-55).
Regarding claim 15, the combination above, and specifically Johnson further discloses a length of the elongated extension is greater than a diameter of the ball portion (as modified by D’Offay above).
Regarding claim 16, the combination above, and specifically Johnson further discloses the cover is detachably coupled to the base to permit removal of the nozzle (via 38).
Regarding claim 19, Johnson discloses a pool nozzle assembly comprising: 

a nozzle (34-35) including a hollow ball portion (34) and an elongated extension (35) that is a separate part relative to the hollow part portion and one end of the elongated extension is received and securely held within the hollow ball portion (end of 35 near 40 is held within 34), the elongated extension has a distal opening (opening of 35) for discharging water into the pool; and 
a cover (36) that is configured to mate with the base (via 38) to capture the ball portion between the cover and the base, the cover having an opening (opening near 34) through which the elongated extension passes through such that the elongated extension is located both internal to the cover (portion of 35 internal to 36) and external to the cover (portion of 35 external to 36); 
wherein the nozzle, including the hollow ball portion, is rotatable relative to the base (col. 2, ll. 17-28).
However, Johnson does not disclose the elongated extension protruding radially outward from one end face of the hollow ball portion, wherein the elongated extension has a fixed 90 degree elbow shape as claimed.
D’Offay discloses a pool skimming device including an elongated extension (18, 24) protruding radially outward from one end face (face of 26, 32) of the hollow portion (26, 32), wherein the elongated extension has a fixed 90 degree elbow shape (24 is of “a fixed 90 degree elbow shape;” col. 2, ll. 20-27) and has a distal opening (opening of 38) for discharging water into the pool.
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4520514) in view of D’Offay (US 5536397) as applied to claim 1 above, and further in view of Hartmann (US 8905625).
Regarding claim 2, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Johnson does not disclose the base and cover are all formed of a plastic material as claimed.
Hartmann discloses a water return fitting wherein the base, nozzle and cover are all formed of a plastic material (col. 8, ll. 45-48).
It would have been obvious to one of ordinary skill in the art to have modified the system of Johnson, to form the base, nozzle, and cover out of a plastic material as claimed, as taught by Hartmann, in order to reduce cost and eliminate the risk of corrosion (col. 3, ll. 22-25).
Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4520514) in view of D’Offay (US 5536397) as applied to claim 1 above, and further in view of Estep (US 1976062).
Regarding claim 5, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.

Estep discloses a shower bath head wherein the hollow ball portion (17) and the elongated extension (15) are a single molded part.
It would have been obvious to one of ordinary skill in the art to have modified the system of Johnson, to form the hollow ball portion and the elongated extension as a single molded part as claimed, as taught by Estep, since it was known in the art to form the ball portion and the extension as a single part in order to provide a reliable connection such that the extension does not separate from the ball portion during operation and rotation of the nozzle.
Regarding claim 18, Johnson discloses a pool nozzle assembly comprising: 
a base (28, 40) having a hollow interior (interior of 28, 40), an open first end (end near 36), an open second end (end near 16) that is configured for securement to a wall (16) of a pool (14), wherein the base has a socket section (40) defined at the open first end and a proximal section (section of 28 near 16) defined at the open second end, the base having a through hole (through hole near 30) that has a uniform diameter in the proximal section and has a variable diameter in the socket section (40 is seated against 34 and has a variable diameter); 
a nozzle (34-35) including a hollow ball portion (34) and an elongated extension (35), wherein the elongated extension has a distal opening (opening of 35) for discharging water into the pool, wherein the hollow ball portion is received within only the socket section of the base (40 is seated against 34), wherein the nozzle, including the hollow ball portion, is rotatable relative to the base (col. 2, ll. 17-28); and 

However, Johnson does not disclose the elongated extension that protrudes radially outward from one end face of the hollow ball portion, wherein the elongated extension has a fixed 90 degree elbow shape as claimed.
D’Offay discloses a pool skimming device including an elongated extension (18, 24) protruding radially outward from one end face (face of 26, 32) of the hollow portion (26, 32), wherein the elongated extension has a fixed 90 degree elbow shape (24 is of “a fixed 90 degree elbow shape;” col. 2, ll. 20-27) and has a distal opening (opening of 38) for discharging water into the pool.
It would have been obvious to one of ordinary skill in the art to have modified the system of Johnson, to include the elongated extension as claimed, as taught by D’Offay, in order to provide horizontal and vertical adjustments by rotating the elbow (col. 2, ll. 15-21).
Furthermore, Johnson does not disclose the hollow ball portion and the elongated extension are formed as a single integral part as claimed. 
Estep discloses a shower bath head wherein the hollow ball portion (17) and the elongated extension (15) are formed as a single integral part.

Regarding claim 11, the combination above, and specifically D’Offay further discloses the ball portion is defined by a center axis (axis of 32) that passes through a center thereof, wherein at least a substantial portion (portion of 24 parallel to the pool wall) of the elongated extension lies along a second axis, wherein an angle between the center axis and the second axis is 90 degrees or less (the axis of 32 is perpendicular to the axis of 24 parallel to the pool wall).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4520514) in view of D’Offay (US 5536397) as applied to claim 1 above, and further in view of Vandecamp (US 20060282943).
Regarding claim 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Johnson further discloses the open first end has a second set of threads (38) formed along the outer surface.
However, Johnson does not disclose a first set of threads as claimed.
Vandecamp discloses a water circulation apparatus wherein the open second end of the base (52) has a first set of threads (threads near 54) formed along an outer surface thereof.

Regarding claim 10, the combination above, and specifically Johnson further discloses wherein the cover includes has a hollow interior space (interior space of 36) with a third set of threads (threads of 36) formed within the hollow interior space, the hollow interior space having a curved section (section of 36 seated against 34) that seats against an upper portion of the ball portion, the third set of threads mating with the second set of threads to couple the cover to the base (the threads of 36 mate with the threads of 38).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4520514) in view of D’Offay (US 5536397) as applied to claim 1 above, and further in view of Henkin (US 4965893).
Regarding claim 17, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Johnson does not disclose the elongated extension comprises a tubular structure that has a protrusion formed along an outer surface and the hollow ball portion includes a channel formed along an inner face, the protrusion being received within the channel as claimed. 
Henkin discloses a hydrotherapy massage apparatus the elongated extension comprises a tubular structure (600) that has a protrusion (protrusion of 600 seated 
It would have been obvious to one of ordinary skill in the art to have modified the system of Johnson, to include the protrusion and the channel as claimed, as taught by Henkin, since it was known in the art that this engagement can be used to reliably connect the conduit to the rotatable ball such that the connection allows removal for installation or repairs and the conduit also resists removal once engaged.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Lorenzen (US 3677474) is directed to the state of the art as teaching an adjustable liquid discharge jet including a base, a nozzle including a hollow ball, and a cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754